DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 12/1/2020.
Claims 1-18 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-11, 13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0161432 to Horseman, et al. (hereafter, “Horseman”).
With regard to claim 1 Horseman discloses a medical image analysis system (Figs. 1, 5, 6B) comprising: an acquirer that acquires a medical image obtained by imaging of a patient to be diagnosed (paragraphs [0045-0048, 0057, 0063-0064, and so on]); an estimator that estimates an index value (paragraphs [0059-0061] where characteristics are disclosed as an index value, such as age, gender, height, etc.) indicating a respiratory function from the acquired medical image (paragraphs [0043, 0047, 0057, 0067, 0078]); and a hardware processor that causes an output unit to output the estimated index value (display unit being the output, paragraphs [0047, 0069, 0118]).
With regard to claim 4 Horseman discloses wherein the medical image is a plain radiograph of a chest (paragraph [0076]).
With regard to claim 5 Horseman discloses wherein the medical image is a dynamic image (paragraph [0117]).
With regard to claim 6 Horseman discloses wherein the output unit is a display that displays the estimated index value (display unit being the output, paragraphs [0047, 0069, 0118].
With regard to claim 7 Horseman discloses wherein the hardware processor causes the display to display one or more index values respectively estimated from one or more past medical images of the patient in whole or part and an index value estimated from a latest medical image of the patient (see first and second image analysis at paragraph [0068] and further, Table 1 and Table 2 on page 11 with pre-test and post-test variables).
With regard to claim 9 Horseman discloses wherein the hardware processor causes the display to display one or more past medical images of the patient and a latest medical image of the patient in whole or part (display unit being the output, paragraphs [0047, 0069, 0118].
With regard to claim 10 Horseman discloses wherein the hardware processor causes the display to display a medical image of a case similar to the medical image of the patient (paragraph [0043] where first image is shown to be compared with second image of some one that has similar background with a better health condition, for example).
With regard to claim 11 Horseman discloses wherein the hardware processor causes the display to display a medical image of a healthy person who has a predetermined condition in common with the patient (the health risk appraisal identifies common risk factors and outputs, paragraphs 0077-0078 for example, where questionnaires are given to healthy person and then data is collected to have a predetermined condition, for example. This is used in system 100 and outputs to a display).
With regard to claim 13 Horseman discloses an abnormality detector that detects an abnormality from the estimated index value (paragraphs [0066-0068, 0072]).
With regard to claims 17-18, claims 17-18 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 17-18, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0161432 to Horseman, et al. (hereafter, “Horseman”) in combination with US 2004/0092811 to Hill.
With regard to claim 2, Horseman teaches the medical image analysis of claim 1. However, Horseman does not expressly teach wherein the index value is a value measurable by a spirometer or a value calculated from the value measurable by the spirometer. Hill teaches wherein the index value is a value measurable by a spirometer or a value calculated from the value measurable by the spirometer (Fig. 3, paragraphs [0028, 0033, 0035, 0036, 0045, 0051, and so on where spirometer measures lung functions including a value measuring a flow or rate at which the volume is changing as a function of time).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Horseman’s reference to have spirometer of Hill’s reference. The suggestion/motivation for doing so would have been to include a spirometer for measuring function of a lung of a patient. The spirometer may help produce a trigger to start the scan, as suggested by Hill. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Hill with Horseman to obtain the invention as specified in claim 2. 
With regard to claim 3 Horseman discloses wherein the index value is a lung age (paragraphs [0060, 0067-0068]).
With regard to claim 8, Horseman discloses the medical image analysis system of claim 7. However, Horseman fails to teach producing a graph for displaying. Hill teaches wherein the hardware processor produces a graph of the one or more index values respectively estimated from the one or more past medical images of the patient in whole or part and the index value estimated from the latest medical image of the patient, and causes the display to display the graph (Fig. 4 steps 450 and 455, paragraph [0064]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Horseman’s reference to have display of graph of Hill’s reference. The suggestion/motivation for doing so would have been to have graphs depict lung attenuation versus time that are paired with lung section images showing air trapping and any anomalies, as suggested by Hill. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Hill with Horseman to obtain the invention as specified in claim 8. 

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0161432 to Horseman, et al. (hereafter, “Horseman”) in combination with Ker, et al. (“Deep Learning Applications in Medical Image Analysis,” IEEE, Vol. 6, (2017): 9375-9389.
With regard to claim 14, Horseman teaches the medical image analysis of claim 1. However, Horseman does not expressly teach wherein the estimator estimates the index value from the medical image of the patient based on a learning result of deep learning that uses prepared medical images of patients as input data and prepared index values of the patients as output data. Ker teaches wherein the estimator estimates the index value from the medical image of the patient based on a learning result of deep learning that uses prepared medical images of patients as input data and prepared index values of the patients as output data (Fig. 2 on page 9379 where image is fed into the network, Fig. 3 with different network architectures, page 9381 left column section 2) where lung tissues are classified into normal/abnormal, and so on throughout the article).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Horseman’s reference to have deep learning of Ker’s reference. The suggestion/motivation for doing so would have been to have automated, accurate and efficient machine learning algorithm for medical image analysis, as suggested by Ker in Abstract and Introduction sections. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Ker with Horseman to obtain the invention as specified in claim 14. 
With regard to claim 15, Horseman in combination with Ker teaches wherein the estimator estimates the index value from the medical image of the patient to be diagnosed based on a learning result of deep learning that uses prepared medical images and clinical data of patients as input data and prepared index values of the patients as output data (in addition to what is included in claim 14, clinical data of patients are also taught by Ker at page 9381 section III and section E on page 9384).
With regard to claim 16 Horseman in combination with Ker teaches wherein the clinical data comprises at least one of parameters of sex, actual age, height, weight, blood pressure, pulse, and SpO2 (as included in claim 1, Ker teaches these parameters paragraphs [0066-0067] for example. Horseman teaches having clinical data per se).
With regard to claim 12 Horseman in combination with Ker discloses wherein the hardware processor causes the display to display a predicted future index value of the patient (Ker teaches CNN that would predict the presence of cancer cells, page 9379, RNN that text predicts, page 9380, predict presence of nodules within and around lung fissures, page 9383, and so on. This in combination with the display of Horseman would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Horseman’s reference, as indicated above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669